Title: From John Adams to William Vans Murray, 3 February 1798
From: Adams, John
To: Murray, William Vans



Dear Sir—
Philadelphia Feby 3d: 1798.

I have now before me your several favours of 18th July, 4, 11 & 17th of August, and 31st October.—I am very much obliged by your kind attention to me, in all these instances, and for the News papers you have Sent me from time to time—
I have attended with some care and with  great pleasure to your correspondense with the Secretary of State, which will do you much honor—I wish it could be more generally known, but you know the difficulties in the way—
We are waiting with impatience for news from Europe, and especially from Paris—not a line from our Envoys, since their arrival at Paris—we are anxious to read the history of our Sisters the New Republics of Italy, those of France, Holland and Genoa we have already read.
Some of your acquaintances who laboured with so much Zeal, to over–rule a certain Treaty, are now trying their hands at another Experiment, with the same principles but will not Succeed.
I hope Mrs: Murray’s health, has not suffered by her Voyage, and by her residence in Holland—Wishing you both, health, Spirits, honor and pleasure. I am with great Esteem and regard your friend & Servant

John Adams